DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s amendments filed 10/4/2021. Claims 1-3 and 5-11 are amended, claims 12-15 are new, and no claims have been canceled. Therefore, claims 1-15 are pending in the current application.
Applicant’s amendments to the drawings have overcome each and every the drawing objections previously set forth in the Non-Final Rejection filed 7/8/2021 (hereinafter referred to as “Non-Final”). Therefore, each and every drawing objections previously set forth in the Non-Final is withdrawn.
The Applicant’s replacement drawing sheets submitted 10/4/2021 are accepted by the Examiner.
Applicant’s amendments to the specification have overcome each and every specification objections previously set forth in the Non-Final. Therefore, each and every specification objections previously set forth in the Non-Final is withdrawn.
Applicant’s amendments to the claims have overcome each and every claim objection previously set forth in the Non-Final. Therefore, each and every claim objection previously set forth in the Non-Final is withdrawn.
Applicant’s amendments to the claims have overcome some of the rejections under 35 U.S.C. 112(b) previously set forth in the Non-Final. However, the Examiner’s Amendments 

Response to Arguments
Applicant’s arguments, see pages 27-36 of Applicant’s remarks, filed 10/4/2021, with respect to the rejection of claims 1-8 have been fully considered and are persuasive.  The rejection of claims 1-8 has been withdrawn. 
Applicant’s arguments, see pages 37-38, filed 10/4/2021, with respect to the rejection of claims 9 and 11 have been fully considered and are persuasive.  The rejection of claims 9 and 11 have been withdrawn. 
Applicant’s arguments, see pages 38-41, filed 10/4/2021, with respect to the rejection of claim 10 have been fully considered and are persuasive.  The rejection of claim 10 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Ferrell on 11/2/2021.
The application has been amended as follows: 
Claim 1, line 19 has been amended to recite “a body of said device”.
Claim 1, line 20 has been amended to recite “said body of said device”.
Claim 1, line 22 has been amended to recite “on said body of said device
Claim 1, line 25 has been amended to recite “coupled to said body of said device”.
Claim 1, line 30 has been amended to recite “either said body of said device”.
Claim 5, line 31 has been amended to recite “[the] a tip of said 
Claim 9, line 1 has been amended to recite “A method of inserting a guidewire into [the] a body of an organism”.
Claim 9, line 3 has been amended to recite “operable by an operator with one gloved hand”.
Claim 9, line 4 has been amended to recite “hollow [bare] needle”.
Claim 9, line 11 has been amended to recite “hollow [bare] needle”.
Claim 9, line 19 has been amended to recite “to said body of said fixture”.
Claim 9, line 22-23 has been amended to recite “having [a] the guidewire therein.”
Claim 10, lines 1-2 has been amended to recite “into the body of [an] the organism of claim 9”.
Claim 11, lines 1-2 has been amended to recite “into the body of [an] the organism of claim 9”.
Claim 11, line 3 has been amended to recite “said tubular line”.
Claim 12, line 1 has been amended to recite “and a guidewire”.
Claim 12, lines 6-7 has been amended to recite “and [a] the hollow needle”.
Claim 12, line 16 has been amended to recite “by [the] digits of one hand”.
Claim 12, line 17 has been amended to recite “to advance [a] the guidewire”.
Claim 12, line 20 has been amended to recite “by a [the] tip of said guidewire”.
Claim 13, line 2 has been amended to recite “into the body of [a] the patient”.
Claim 14, line 2 has been amended to recite “into a [the] body of a patient”.
Claim 15, line 2 has been amended to recite “into a [the] 
Page 13, line 30 of Applicant’s Specification 4/29/2019 has been amended as “a clinician holding the insertion device 10 such as a fixture”.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the subject matter of the independent claim could either not be found or was not suggested in the closest prior art of record of Bint (US 6,626,869). Bint discloses an apparatus for insertion of a guidewire of the class including a generally annular cassette, having an exit opening, the guidewire being inserted through a syringe into a body of a patient: wherein the improvement comprising an insertion device comprising: a body, a grip, an actuator carriage, a guideway, the actuator carriage having a trigger. However, Bint is silent with regards to the limitations of the syringe is of the type having a barrel with a finger flange, a plunger having a plunger flange and a guidewire passage therethrough and a hollow needle generally co-linear with said guidewire passage through said plunger, the improvement having a barreltrap mounted on said body adapted to receive and retain the barrel of said syringe, an actuator carriage having attached thereto: a plunger flange trap adapted to grasp the plunger flange of said plunger of said syringe. Therefore, Bint does not disclose or render obvious the combination as claimed specifically including the limitations that Bint is silent to in combination with the other limitations of claim 1.
Claims 2-4 are allowable based upon being dependent upon claim 1.
With regards to claim 5, the subject matter of the independent claim could not either be found or was not suggested in the closest prior art of record of Bint (US 6,626,869). Bint 
Claims 6-8 are allowable based upon being dependent upon claim 5.
With regards to claim 9
Claims 10-11, are allowable based upon being dependent upon claim 9.
With regards to claim 12, the subject matter of the independent claim could not either be found or was not suggested in the closest prior art of record of Bint (US 6,626,869). Bint discloses a device for insertion of a hollow needle and guidewire comprising: a body having: a grip formed in said body having: a grip, a mount, an actuator carriage, a trigger, a wire feed surface. However, Bint is silent with regards to a mount formed in said body for a syringe of the type having: a plunger, a plunger flange and a guidewire passage through said plunger and a hollow needle co-linear with said guidewire passage through said plunger, and a flange trap adapted to grasp the plunger flange of the syringe. Therefore, Bint does not disclose or render obvious the combination as claimed specifically including the limitations that Bint is silent to in combination with the other limitations of claim 12.
With regards to claim 13, the subject matter the independent claim could not either be found or was not suggested in the closest prior art of record of Bint (US 6,626,869). Claim 13 incorporates the insertion device according to claim 1 (refer to Examiner’s reasons for allowance of claim 1 above).
With regards to claim 14, the subject matter the independent claim could not either be found or was not suggested in the closest prior art of record of Bint (US 6,626,869). Claim 14 incorporates the device for one-handed insertion of a guidewire (refer to Examiner’s reasons for allowance of claim 5 above).
With regards to claim 15, the subject matter the independent claim could not either be found or was not suggested in the closest prior art of record of Bint (US 6,626,869). Claim 15 incorporates the device for one-handed insertion of a hollow needle and guidewire according to claim 12 (refer to Examiner’s reasons for allowance of claim 12 above).


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/            Examiner, Art Unit 3783                                                                                                                                                                                            	/BHISMA MEHTA/            Supervisory Patent Examiner, Art Unit 3783